          Case 1:20-cv-10558-SHS Document 13 Filed 02/03/21 Page 1 of 3




                       PARDALIS & NOHAVICKA, LLP
                                          ATTORNEYS

                                                                                February 2, 2021
VIAECF
Honorable Sidney H. Stein
United States District Judge
United States District Court
Southern District of New York                                        MEMO ENDORSED
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 23A
New York, NY 10007
Chambers Phone: (212) 805-0087

                                Re:     Antetokounmpo v. Florville
                                Civil Case No.: 1:20-cv-10558-SHS


Dear Honorable Judge Stein,

       Our    law    firm    represents    Plaintiff    Giannis     Antetokounmpo        ("Plaintiff'   or

"Antetokounmpo") in the above-referenced action. Pursuant to Your Honor's Individual Rules,

Rule 1(E), Plaintiff respectfully submits this letter requesting the adjournment or conversion of the

Initial Pretrial Conference scheduled for February 8, 2021 to a pre-motion Conference to discuss

his anticipated Motion for Default Judgment. However, pursuant to Your Honor's Individual

Practices, Rule 2(B), pre-motion conferences are not required. Plaintiff intends to move for default

judgment pursuant to Federal Rule of Civil Procedure 55(h)(2). Local Civil Rule 55.2(b), and Rule

4 of Your Honor's Individual Practices. Defendant's time to answer or otherwise move with

respect to Plaintiffs complaint has expired.



        35-lOBROADWAY, SUITE 201, ASTORIA, NY lll06 I 830THIRDAVENUE, 5THFLOOR, NEW YORK, NY 10022
                 P: 718.777.0400 IF: 718.777.05991contact@pnlawyers.comIwww.pnlawyers.com
Case 1:20-cv-10558-SHS Document 13 Filed 02/03/21 Page 2 of 3
         Case 1:20-cv-10558-SHS Document 13 Filed 02/03/21 Page 3 of 3




       For the reasons above, Plaintiff respectfully requests that the Court adjourn the Initial

Pretrial Conference or convert it to a Pre-Motion Conference in anticipation of Plaintiffs Motion

for Default Judgment.

       We thank the Court for its time and consideration to this matter.

                                                         Respectfully submitted,
                                                         PARDALIS & NOHAVICKA, LLP

                                                         By: ls/Eleni Melekou
                                                             Eleni Melekou, Esq.
     The request to adjourn the conference is denied. The conference shall take place as scheduled on
     February 8, 2021, at 11:00 a.m.

     Dated: New York, New York
            February 3, 2021




        35-lOBROADWAY, SUITE 201, ASTORIA, NY lll06 I 830THIRDAVENUE, 5THFLOOR, NEW YORK, NY 10022
                 P: 718.777.0400 IF: 718.777.05991contact@pnlawyers.comIwww.pnlawyers.com
